IN THE SUPERIOR COURT OF THE STATE OF DELAWARE



TRACY BAKER, Individually and        )
as the Administratrix of the         )
Estate of Douglas H, Baker, Jr.,     )     C.A. No.      S18C-06-002 CAK
                                     )
            Plaintiff,               )
v.                                   )
                                     )
MERCEDES-BENZ USA, LLC,              )
DAIMLER NORTH AMERICA                )
CORPORATION AND                      )
MERCEDES-BENZ U.S.                   )
INTERNATIONAL, INC., ET AL.          )
                                     )
            Defendants.              )
                                     )



                          Submitted: November 15, 2022
                           Decided: December 12, 2022

                  MEMORANDUM OPINION AND ORDER

      UPON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

                              DENIED IN PART


Heather Long, Esquire, Kimmel Carter Roman Peltz & O’Neill, PA, 56 West Main
Street, 4th Floor, Newark, DE 19714, Attorney for Plaintiff.

David L. Kwass, Esquire, Benjamin Baer, Esquire, Saltz Mongeluzzi & Bendesky
P.C., One Liberty Place, 1650 Market Street, 52nd Floor, Philadelphia, PA 19103,
Attorneys for Plaintiff.
Shari L. Milewski, Esquire, Maron Marvel Bradley Anderson & Tardy, LLC, 1201
N. Market Street, Suite 900, Wilmington, DE 19801, Attorney for Defendants
Mercedes-Benz USA, LLC and Mercedes-Benz U.S. International, Inc.

David Killoran, Esquire, Squire Patton Boggs, 475 Sansome Street, 16th Floor, San
Francisco, CA 94111, Attorney for Defendants Mercedes-Benz USA, LLC and
Mercedes-Benz U.S. International, Inc.

Gerard Cedrone, Esquire, Lavin, Cedrone, Graver, Boyd & DiSipio, 190 North
Independence Mall West, Suite 500, Philadelphia, PA 19106, Attorney for
Defendants Mercedes-Benz USA, LLC and Mercedes-Benz U.S. International, Inc.
       During the evening hours of July 30, 2016, Douglas and Tracy Baker

travelled home from work, heading south on U.S. Route 13 near Laurel, Delaware.

An intoxicated driver slammed a truck into the rear of the Baker’s 1998 Mercedes

ML320 forcing it into a spin and off the roadway. The Mercedes SUV flipped

over. Mrs. Baker was able to get out of the vehicle which then exploded in a

fireball. Mrs. Baker suffered burns and Mr. Baker died in the explosion.

       The tragic events led to this lawsuit. When filed the suit included many

defendants including the intoxicated driver, his employer, the business entity

which rented the truck to the intoxicated driver, the manufacturer of the Mercedes

SUV, and others. The case has been heavily litigated, and I have written an

opinion concerning liability issues not related to the Mercedes defendants,1 and

others. All defendants except the Mercedes defendants have now settled their

claims with the Plaintiff.2 The remaining products liability claims are set for trial

in February 2023.

       The Mercedes defendants filed a Motion for Summary Judgment (the

“Motion”). Plaintiff responded to the Motion, and the Court held oral argument on

November 15, 2022.




1
  The Mercedes defendants include Mercedes-Benz USA, LLC and Mercedes-Benz U.S.
International, Inc.
2
  The Plaintiff is Mrs. Baker individually and as Administratrix of her husband’s estate.
                                                1
      The Motion addresses what Defendants believe are deficiencies in Plaintiff’s

proof. Specifically, Defendants attack the testimony of Neil Hannemann, an

engineer offered as an expert by Plaintiff. Mr. Hannemann is an employee of

Forensic Automotive Collision Team (FACT) of Santa Ynez, California, and an

automotive design expert. The Mercedes defendants do not challenge Mr.

Hannemann’s credentials, but vigorously assault his opinions and the basis he uses

to support his opinions. The Mercedes defendants also contend that an undisputed

fact undermines his opinions.

      Discovery is completed and the evidence is, to the extent it can ever be,

locked in. The expert evidence certainly is. While it is difficult to assess the state

of the case from a paper record, I have reviewed everything submitted in support of

and opposition to the motion. Mercedes defendants make reasonable and rational

arguments. But for me they are best left to be decided by a jury. In my opinion the

Mercedes defendants raise factual questions. Under Superior Court Civil Rule 56,

a motion to dismiss must leave no factual questions. I deny the Motion in part. I

grant it with respect to the claim for punitive damages. My reasoning follows.




                                           2
                  I. Mercedes Defendants Liability Contributions

       First year law students are taught that to support a negligence claim,

Plaintiffs must prove (1) a duty of the defendant, (2) breach of the duty, (3)

proximate cause and (4) damages.3 There are several corollaries in an automobile

crashworthy case. The standard of care is that of an ordinarily prudent

manufacturer4, and expert testimony must establish the standard.5 Expert opinion

must be relevant and reliable and trustworthy with an appropriate foundation. In

short expert opinions must meet the Daubert6 standards. Here the Mercedes

defendants manufactured the automobile in question in 1997, so we must look to

that time for any standards.

       I digress to outline what I read as Mr. Hannemann’s opinions. He tells us

that he is an automotive design engineer with many years of experience. In that

time, he has developed his principles of good engineering for automotive design.

The principles include that motor vehicles should be designed to be as crashworthy

as possible to do the following:

              (1) Maintain survival space

              (2) Provide proper space throughout the entire accident



3
  Lenkenicz v. Wilmington City Ry. Co., 74 A.11 (Del. Super. 1980).
4
  Nacci v. Volkswagen of Am. Inc., 325 A.2d 617 (Del. Super. 1974).
5
  Robinson v. J.C. Penney Co., Inc. 971.A.2d 899 (Del. 2009).
6
  Daubert v. Merrell Dow Pharmacuticals, Inc., 509 U.S. 579 (1993).

                                              3
                 (3) Prevent ejection

                 (4) Manage the collision energy

                 (5) Prevent post-crash fires7

          The Mercedes defendants correctly argue the Hannemann principles are

aspirational goals, and not standards of care. But Mr. Hannemann does get

specific and address his principle 5, applicable to this case. He analyzes the design

of the vehicle at issue, and reviews that design with what he believes happened.

          The 1998 ML320 has a polymer hose which travelled from the gas tank and

traversed a portion of the occupied section of the vehicle, and ultimately to the side

of the vehicle where gas could be added. Mr. Hannemann opined that the hose was

unprotected and was severed in the collision. The severed hose allowed gas to

escape, through the potential crash zone, and into the occupied area. The escaped

gas fed a fire and led to the explosion destroying the vehicle and killing its

occupant.

          Mr. Hannemann posits that one of several alternatives designed should have,

been used which would have prevented this tragedy. The fuel hose could have,

and according to Mr. Hannemann, should have, been run outside the vehicle and




7
    Hannemann report, p.6, Ex G to D.I. 372.

                                                 4
protected with steel.8 The fuel hose could have also had a check valve to prevent

the flow of gasoline from a ruptured hose. Such valves were available in 1998.

                 I have no doubt my description of Mr. Hannemann’s views would

seem simplistic to him and other automotive engineers. But I understand them and

have faith that a jury could as well.

                 The Mercedes defendants make a number of challenges to this

testimony.

                                       A. Lack of Standards

          The Mercedes defendants contend Mr. Hannemann gives no standards at all.

This contention for me conflates Federal Motor Vehicle Safety Standards9 with

what Mr. Hannemann is saying. Hannemann tells us he is not applying the

FMVSS standards. As a matter of unchallenged fact FMVSS 301 was undergoing

substantial revision at the time Mercedes made this car, and everyone in the

industry knew it. Rather Hannemann applied what he believes are, and were at the

time, appropriate automotive engineering standards. The Mercedes defendants

disagree, and they are free to present their alternative views at trial. Hannemann

opines to standards he believes are legitimate and raise jury questions.




8
    Hannemann deposition, p. 159, D.I. 372, Ex H.
9
    The standard at issue here is FMVSS 301.
                                                5
            B. Mercedes defendants claim Hannemann has no legitimate
                            foundation for his opinions

      In this portion of their argument the Mercedes defendants again attack the

basis of Hannemann’s opinions. Their attacks raise a number of issues concerning

Hannemann’s factual assumptions and opinions. The issues defendants raise are

legitimate for cross examination, and response by Defendant’s experts. For me they

are not reason to exclude Mr. Hannemann’s testimony.

      The Mercedes defendants claim Hannemann agrees that they met the FMVSS

301 standard. Plaintiff responds that the standard was inadequate and under review

at the time Mercedes designed its vehicle, and everyone in the industry knew it. In

addition, Hannemann’s opined and, fairly read, asserts the vehicle did not meet a

standard a reasonable engineer would apply.

      The Mercedes defendants challenge the physics of the rear end collision

accident and assert no fuel system could have survived the forces of this collision.

Again, perhaps effective cross-examination, and expert response, would establish

this, but it is not a reason to exclude Hannemann’s testimony.

      The Mercedes defendants make a multi-pronged attack on Hannemann’s

standards. They say no relevant standard required his alternative fuel design, and he

only points to “irrelevant standards.” Hannemann references standards he applies

relying upon his many years as an automotive design engineer. Hannemann’s views

are for me understandable and pointed. I summarize as follows: vehicles stricken
                                          6
in a collision should be designed to avoid gas fueled explosions. A manufacture

could avoid fire by securing the fuel line. Defendants ran the vehicle’s fuel line

though the occupied area greatly increasing the risk of gas explosion. The explosion

here was a result. None of this may be persuasive to a jury, but for me it is their

decision, not mine.

                                      C. Causation

      The Mercedes defendants make a final argument that they have evidence the

gas explosion here resulted from a ruptured fuel tank, not a ruptured hose, and, thus,

they say, there is no causation between Hannemann’s opinions and the horrible

losses suffered by the Plaintiffs. They point to the post-accident examination which

showed the surviving portion of the fuel tank, and in particular the surviving filler

hose spud, to conclude the explosion was not the result of the collision’s effect on

the hose.

      Plaintiff’s response notes the severe damage done to the fuel system, and

eyewitness testimony from responding emergency personnel as evidence that the

accident ruptured the fuel hose and caused the explosion. Emergency personnel saw

two explosions, the second one being much larger. According to Plaintiff this

supports its theory that escaping gas from the hose cause the secondary

conflagration.




                                          7
       In order for Plaintiff to succeed in a defective design case, Plaintiff must prove

a design defect caused injuries over and above what would have resulted had the

produce been property designed.10 The issue of proximate cause is almost always a

question for the jury if it is supported by some degree of evidence.11 In this case

there is the requisite degree of evidence.

       A portion of that evidence comes from eyewitness. Tracy Baker suffered

minor injuries in the crash, but much more severe burn injuries when she tried to aid

her husband. Mr. Baker survived the crash but died in the conflagration. The

difference between the injuries caused by the collision, and those caused by the fire

are stark. And it is a jury question as to the role played by the fuel system design.

                                  II. Punitive Damages

       Delaware law requires a high bar for punitive damage claims. Plaintiffs

must show “outrageous conduct”, “an evil motive,” or “reckless indifference.”12

For me this case is a claim of negligence. Nothing in the record shows the type of

conduct necessary to support a claim for punitive damages. Plaintiff has pointed

me to no evidence of reckless conduct, only their say so. That is not enough, and I

grant the Mercedes defendants’ Motion for Summary Judgment as to this claim.



10
   Mazda Motor Corp. v. Lindahl, 706 A.2d 526, at 532. (Del. 1998).
11
   Id., at 532.
12
   Jardel Co. v. Hughes, 523 A.2d 518 (Del. 1987).


                                               8
      In summary, I am of the opinion that Plaintiff’s expert testimony presents

sufficient evidence to support Plaintiff’s negligence claims. These claims are for

the jury to determine. The Mercedes defendants’ Motion for Summary Judgment

is DENIED as to negligence claims.

      Plaintiff does not present evidence of the type of reckless conduct to sustain

punitive damage claims. The Mercedes defendants’ Motion for Summary

Judgment is GRANTED as to the punitive damage claims.

             IT IS SO ORDERED.


                                       /s/ Craig A. Karsnitz


cc:   Prothonotary




                                         9